Citation Nr: 0914787	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  05-22 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.	Entitlement to service connection for erectile dysfunction 
(ED) secondary to service connected type II diabetes 
mellitus.

2.	Entitlement to service connection for onychomycosis of the 
great toenails secondary to service connected type II 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1967 to June 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

ED secondary to service connected type II diabetes mellitus

The Veteran claims that his diagnosed ED is secondary to his 
service connected type II diabetes mellitus.  In March 2002, 
he was granted service connection for type II diabetes 
mellitus associated with herbicide exposure with a 20 percent 
evaluation. 

According to a June 2004 VA treatment record, the Veteran's 
ED "started prior to the diagnosis of diabetes approximately 
two years before that."  The Veteran was diagnosed with 
"erectile dysfunction, more likely than not 
multifactorial."  See VA treatment examination, dated June 
2004.  

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  

In this case, based on the evidence of diagnosis and 
treatment of ED, the Veteran's service connection of diabetes 
mellitus, the Board finds that an examination and opinion are 
needed to determine whether ED is linked secondary to service 
connected type II diabetes mellitus.  

Onychomycosis of the great toenails secondary to service 
connected type II diabetes mellitus

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2008).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2008).

In February 2007, the Veteran submitted a Notice of 
Disagreement (NOD) of the issue of "feet and legs."  See 
NOD, dated February 2007.  It is noted on a Report of Contact 
that the Veteran stated to a RO representative that he was 
not appealing the issues of "feet and legs" but that he was 
appealing the Special Monthly Compensation based on loss of 
use of a creative organ (the ED).  This discussion was 
reduced to writing (the report of contact form) and 
subsequently, the issue of entitlement to service connection 
for onychomycosis of the great toenails secondary to service 
connected diabetes mellitus was withdrawn in May 2007 (it is 
arguable whether the report of contact form was an 
appropriate withdrawal).

In any event, in August 2007, contrary to the February 2007 
conversation with the RO, the Veteran's representative 
submitted a statement of intent to argue the issues of ED 
including bilateral onychomycosis of the great toenails 
secondary to service connected type II diabetes mellitus in 
appeal.  See Statement of Accredited Representation in 
Appealed Case, dated August 2007. 

The Board finds that a more clear statement of whether the 
Veteran intends to withdraw his appeal for service connection 
for bilateral onychomycosis of the great toenails secondary 
to service connected type II diabetes mellitus is needed. 

Accordingly, the case is REMANDED for the following action:

1.	The AMC should contact the Veteran's 
representative and ask him/her to submit a 
letter to the VA clarifying whether the 
issue of bilateral onychomycosis of the 
great toenails secondary to service 
connected type II diabetes mellitus is 
withdrawn from appeal.

2.	The Veteran should be scheduled for a VA 
examination to determine the nature and 
etiology of any diagnosed ED and whether 
it is secondary to his service connected 
type II diabetes mellitus and the examiner 
is asked to state whether it is at least 
as likely or not that any ED diagnosed is 
etiologically related to service.  All 
testing deemed necessary by the examiner 
should be performed and the results 
reported in detail.  The claims folder 
must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

3.	The AMC should then re-adjudicate the 
issue of entitlement to service connected 
for ED is secondary to his service 
connected type II diabetes mellitus (as 
well as the onychomycosis issue, if still 
in appellate status).  If the benefit 
sought is not granted, the Veteran should 
be furnished a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




